Djeddah v Williams (2016 NY Slip Op 03665)





Djeddah v Williams


2016 NY Slip Op 03665


Decided on May 10, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 10, 2016

Mazzarelli, J.P., Renwick, Saxe, Gische, Kahn, JJ.


1098 111626/02

[*1]Esteevered Djeddah, Plaintiff-Respondent,
vDaniel Turk Williams, M.D., Defendant-Appellant.


Callan, Koster, Brady & Nagler LLP, New York (Stuart Bernstein of counsel), for appellant.
Kramer & Dunleavy, LLP, New York (Lenore Kramer of counsel), for respondent.

Order, Supreme Court, New York County (Alice Schlesinger, J.), entered May 18, 2015, which denied defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
On a prior appeal, this Court found that plaintiff raised issues of fact as to whether she suffered physical and psychological injuries proximately caused by defendant's failure to timely report her allegations of abuse by her father (89 AD3d 513, 514 [1st Dept 2011]). In this second motion for summary judgment, made after completion of discovery and after permission to file such motion was granted by the court, defendant relied on additional evidence in support of his motion (see Kobre v United Jewish Appeal-Fedn. of Jewish Philanthropies of N.Y., Inc., 32 AD3d 218, 222 [1st Dept 2006], lv denied 7 NY3d 715 [2006]). Therefore, the law of the case doctrine did not bar consideration of the motion (compare Kenney v City of New York, 74 AD3d 630 [1st Dept 2010]).
Nevertheless, factual issues still exist as to whether defendant violated Social Services Law § 413 by failing to report plaintiff's allegations of abuse to the appropriate authorities, and whether such failure was a proximate cause of her claimed psychological and emotional injuries.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 10, 2016
CLERK